Citation Nr: 0122854	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  95-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for left orchialgia, 
status post varicocele surgery, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1980 to November 
1983.  

This appeal arises from a December 1994 rating decision in 
which the RO confirmed and continued a 10 percent evaluation 
for left orchialgia, status post varicocele surgery.  A 
hearing was held before an RO hearing officer in October 
1995, and a transcript of that hearing is of record.  In 
April 1996 the hearing officer affirmed the 10 percent rating 
for the disability at issue.  

The case was remanded by the Board in January 1999 and June 
2001 to accord the veteran Board hearings at the RO.  The 
first such hearing scheduled in March 2001 was postponed.  
The veteran failed to report for the second scheduled Travel 
Board hearing in July 2001.  In a July 2001 statement 
received at the Board, the veteran's representative noted 
that attempts to contact the veteran had been unsuccessful 
and to proceed with the appeal.


REMAND

During service in April 1981, the veteran underwent a high 
ligation of the left spermatic vein as treatment for a 
varicocele.  The left orchialgia which is a residual of this 
surgery is currently evaluated by the RO as analogous to a 
tender and painful scar under Diagnostic Code 7804.  

The veteran filed his claim for an increased rating in May 
1994.  At the time that he filed his claim, he indicated that 
he had received current treatment for his testicular disorder 
at the VA Medical Centers (VAMC) in Northampton and 
Newington.  VA treatment records dated from September 1994 to 
September 1995 reveal that the veteran complained of 
testicular pain radiating down his left leg.  In a July 1995 
treatment record, the veteran complained of his left leg 
giving out and that it was worse upon standing, walking, and 
lifting objects.  The examiner's impression was limitation of 
left femoral nerve.  It was noted that pressure over the left 
inguinal area reproduced pain.  

The veteran testified at an October 1995 hearing before an RO 
hearing officer that there was a question as to whether his 
testicular disorder was a neurological problem or a 
urological problem.  In particular, he stated that there were 
two conditions that were causing him problems. He reported 
that a spermatic cord was enlarged and there was a knot in 
the tissue that was getting larger.  He stated that the pain 
was so bad that it wakes him up at night and that it goes 
down his legs.  He indicated that the left leg gives out and 
that it burns now and then.  He stated that he had received a 
nerve block but it had not provided any relief.  

The most current VA rating examination of record is dated in 
April 1988.  As noted above, the current evidence of record 
suggests an increase in the veteran's service-connected 
testicular disorder.  Accordingly, the Board finds that an 
updated VA examination is necessary in order to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
all outstanding records from the 
Northampton, Massachusetts VAMC and 
Newington, Connecticut VAMC after 
September 1995.  The RO should also 
assist the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2. After associating with the claims file 
all pertinent records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
a VA surgical examination in order to 
assess the current nature and severity of 
his post operative left orchialgia.  The 
entire claims folder, to include a 
complete copy of this REMAND must be made 
available to, and be reviewed by, the 
physician designated to examine the 
appellant.  All clinical findings should 
be reported in detail.  The examiner is 
requested to describe the current symptoms 
associated with the left orchialgia, and 
the severity, making sure to differentiate 
any unrelated complaints. The examiner 
should specifically be requested to 
provide findings with respect to any 
tenderness and pain, and he or she must 
also express an opinion as to whether the 
service-connected left orchialgia involves 
neurological deficit of the left femoral 
nerve or any other nerve.  If so this 
should be specifically described in 
detail, and the nature and extent of any 
sensory or motor impairment should be 
described in detail.

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record all 
notice(s) of the examination(s) sent to 
the appellant from the medical facility.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations is completed. 

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to an 
increased rating for left orchialgia, 
status post varicocele surgery, on the 
basis of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for the scheduled VA examination, 
without good cause, the appeal is to be 
denied under the provisions of 38 C.F.R. 
§ 3.655 (b) (2000). 

7.  If the determination remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with Court precedent 
and recently enacted legislation.  The veteran need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



